Per Curiam.
We think the principle of the District. Court right, and we adopt it. By the breach of a covenant against encumbrances, the purchase money becomes instantly revendicable, with interest, except for any time during which the purchaser may have been in the perception of profits, actual or potential, which could not be recovered from him. In this instance, though the covenant was broken at the sealing of the deed, the conveyance nevertheless vested the exclusive ownership in the purchaser till it was divested by the sale on the encumbrance, and to the profits, in the mean time, the incumbrancer could make no pretension. But as the purchaser’s possession had been legal and not actual, it was extinguished by the sheriff’s conveyance along with his seisin, of which it was an incident. From that time the use of the purchase money in the hands of the vendor was without an equivalent ; and the original vendee became entitled to interest for it in the shape of damages.
Judgment affirmed.